Citation Nr: 1611236	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to March 28, 2011.

2.  Entitlement to an increased rating for PTSD, rated as 10 percent disabling since May 6, 2011.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

5.  Entitlement to service connection for a skin disorder, including chloracne, to include as related to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction.

7.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis (also claimed as hepatitis C).

8.  Entitlement to service connection for ischemic heart disease.  

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

12.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

13.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.    


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  Also in November 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

The Board notes that the record shows that the RO has granted a temporary total rating based on the Veteran's service-connected PTSD requiring hospitalization for treatment for the period of March 28, 2011 to May 5, 2011.  As such, the Board's adjudication of the service-connected PTSD will not include discussion of the appropriate disability rating during this period since the Veteran is already in receipt of a 100 percent evaluation.  

The Board also notes that the statement of the case (SOC) dated in May 2013 incorrectly listed entitlement to service connection for gastroesophageal reflux disease (GERD) as an issue on appeal.  The Veteran is currently service-connected for duodenal ulcer (also diagnosed as peptic ulcer) with GERD rated as 20 percent disabling effective December 1, 1977.  This issue was last addressed in a rating decision dated in October 2011.  After being notified of the RO's decision, the Veteran did not timely appeal the issue.  Therefore, the Board does not have jurisdiction over the issue.  

However, the issue of entitlement to an increased rating for duodenal ulcer (also diagnosed as peptic ulcer) with GERD has been raised by the record during the November 2015 Board hearing.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal can be properly adjudicated.

As to the claims for whether new and material evidence has been received to reopen a claim for service connection for hepatitis (also claimed as hepatitis C) and service connection for ischemic heart disease; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; and peripheral neuropathy of the right lower extremity, the Board notes that the Veteran filed a timely notice of disagreement.  No SOC has yet been issued regarding these issues, thus remand is required for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claims for service connection for sleep apnea; hypertension; a skin disorder, to include chloracne; and erectile dysfunction, there has been no VA examinations to determine the nature and likely etiology.  In light of the evidence of record, the Board finds that examinations are needed.  

As to the claim for an increased rating for PTSD, evidence since the last VA examination, including testimony during the Board hearing, suggests that the disability may have worsened.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected PTSD.  

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claim for increased disability rating on appeal.  

Lastly, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran regarding the issues of whether new and material evidence has been received to reopen a claim for service connection for hepatitis (also claimed as hepatitis C) and service connection for ischemic heart disease; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; and peripheral neuropathy of the right lower extremity.  The Veteran should be clearly advised of the need to file a timely substantive appeal in these matters if he wishes to complete an appeal of any of the determinations.  Then, only if the appeal is timely perfected, the issue(s) is to be returned to the Board for further appellate consideration, if otherwise in order.  

2.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

3.  After obtaining, any additional medical evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on review of the entire record and history provided by the Veteran, the examiner is asked to address the following:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during service or is otherwise related to an event or incident in service?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated beyond its natural progression by his service-connected disabilities, specifically PTSD?

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After obtaining, any additional medical evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on review of the entire record and history provided by the Veteran, the examiner is asked to address the following:
a.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its clinical onset during service or is otherwise related to an event or incident in service?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected disabilities, specifically PTSD?

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

5.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (50 percent probability or greater) that any current skin disorder had its clinical onset during service or is otherwise related to an event or incident in service, to include his conceded exposure to herbicides (Agent Orange).  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

6.  After obtaining, any additional medical evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on review of the entire record and history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

7.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

8.  After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




